Citation Nr: 0305732	
Decision Date: 03/26/03    Archive Date: 04/03/03

DOCKET NO.  94-47 104	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Montgomery, Alabama


THE ISSUES

1.  Entitlement to an increase in a 40 percent rating for 
diabetes mellitus.

2.  Entitlement to an increase in a 30 percent rating for a 
right knee disability. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

G. Zills, Associate Counsel




INTRODUCTION

The veteran served on active duty from December 1975 to 
February 1977.

This case comes before the Board of Veterans' Appeals (Board) 
from a July 1993 RO rating decision which denied an increase 
in a 20 percent rating for a right knee disability, and a May 
1994 RO rating decision which denied an increase in a 40 
percent rating for diabetes mellitus.  In April 1998, the 
Board remanded the claims to the RO for additional 
development.  In August 1999, the RO granted an increased 
rating, to 30 percent, for the veteran's right knee 
disability.  The veteran continues to appeal for higher 
ratings.


FINDINGS OF FACT

1.  The veteran's diabetes mellitus, even apart from 
separately rated compensable complications, is severe in 
degree.  

2.  The veteran's right knee disability is manifested by 
severe instability, but the right knee does not have 
arthritis and is not limited in motion.


CONCLUSIONS OF LAW

1.  The criteria for a 60 percent rating for diabetes 
mellitus have been met.  38 U.S.C.A. § 1155 (West 2002);  
38 C.F.R. § 4.119, Diagnostic Code 7913 (1995);  38 C.F.R. 
§ 4.119, Diagnostic Code 7913 (2002).

2.  The criteria for a rating higher than 30 percent for a 
right knee disability have not been met.  38 U.S.C.A. § 1155 
(West 2002);  38 C.F.R. § 4.71a, Diagnostic Code 5257 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

The veteran served on active duty in the Army from December 
1975 to February 1977.  Her service medical records show that 
she was diagnosed with right knee chondromalacia during 
service, and developed diabetes within one year of her 
separation from service.

In July 1977, the RO granted service connection for right 
knee chondromalacia, assigning a 10 percent rating.

In August 1977, the RO granted service connection for 
diabetes mellitus, assigning a 10 percent rating.

In March 1978, the veteran had right knee surgery involving a 
lateral meniscectomy.  (A temporary total convalescent 
rating, under 38 C.F.R. § 4.30, was thereafter granted based 
on this surgery.)

In May 1990, the RO granted an increased rating to 20 percent 
for the veteran's diabetes mellitus.

In June 1992, the RO granted an increased rating to 40 
percent for diabetes mellitus, and to 20 percent for the 
right knee disorder (described as chondromalacia and status 
post lateral meniscectomy).  

Private medical records show the veteran had a right knee 
patellectomy in May 1993.  (A temporary total convalescent 
rating, under 38 C.F.R. § 4.30, was thereafter granted based 
on this surgery.)  Following her patellectomy, she underwent 
rehabilitation and physical therapy, and was noted to be 
fully recuperated with strong extension and no pain in 
October 1993.  

In January 1994, the veteran was given a VA examination which 
addressed her diabetes mellitus and right knee disability.  
It was noted that she was insulin-dependent and received 42 
units of insulin in the morning and 10 units in the evening.  
She had undergone a right patellectomy in 1993, and stated 
that during the previous week her knee had given out on her.  
She stated that her pain was markedly improved since her 
patella removal.  She had also undergone a lateral 
menisectomy in her right knee.  Her only current complaint 
was a broken vein in the back of her right knee.  She had no 
recent swelling and no effusions.  On physical examination, 
she was able to stand on her toes and heels.  She had 
difficulty balancing herself while walking on her heels and 
toes.  There was a well-healed medial and lateral scar on her 
right knee, which was not attached to underlying tissue and 
was not tender.  There was no effusion.  Internal and 
external ligaments were intact without laxity, and her right 
patella was absent.  No crepitation was felt over the right 
knee.  She had a regular rate and rhythm, with no bruits 
heard in the neck and no clinical cardiomegaly.  Peripheral 
pulses were 2+ and equal.  There were 1+ bilateral varicose 
veins with star burst noted in the right and left posterior 
knees.  X-rays of the right knee showed no significant bone 
or joint abnormality, and removal of the patella.  There was 
no evidence of recent trauma or significant degenerative 
disease.  A visual evaluation given showed mild 
nonproliferative diabetic retinopathy.  The examiner's 
findings were insulin-dependent diabetes mellitus, status 
postoperative right patellectomy, and status post lateral 
right menisectomy.

In May 1994, the RO increased the diabetes rating to 40 
percent.

In May 1999, the veteran was given a VA examination which 
addressed her diabetes mellitus and right knee disability.  
She stated that she walked with a limp, and had to drag her 
leg at times because her knee did not bend properly.  She 
said that her knee gave out 2 to 3 times a day.  She said she 
experienced pain with prolonged standing and walking was hard 
on her knee.  She took pain medication for her knee and used 
a cane.  She was on an 1800 calorie diet and currently 
weighed 165 pounds.  She had lost 5 pounds recently due to an 
upset stomach.  She said she had blurred vision from her 
diabetes and was under care for her visual problems.  She 
also reported neurological symptoms.  She had pain and aching 
and numbness, particularly on the right side of her body.  
She took insulin twice a day, 42 units in the morning and 16 
units in the evening.  On physical examination, she had 
normal flexion and extension ranges of motion without pain.  
Range of motion was normal on both sides of the knee.  Medial 
and lateral McMurray's cartilage test was negative.  Drawer 
test was negative.  Reflexes were absent on neurological 
examination.  Sensation to touch was normal on both sides.  
She was unable to squat or stand on her toes and heels.  She 
had difficulty doing tandem walking and her gait was 
unsteady.  She walked with a limping gait.  She had 
subjective symptoms of pain when walking or doing gait 
maneuvers. X-rays of the knee showed no fracture and no 
evidence of significant degenerative change.  The examiner's 
impressions were an unsteady and limping gait secondary to 
weakness of the right knee, an unstable right knee due to 
internal derangement of the right knee, normal flexion and 
extension of the right knee with no pain on motion, and 
diabetes mellitus on insulin and Metformin.  The examiner 
opined that the veteran was markedly restricted in her 
walking and standing, was unsteady and walked with a limping 
gait, and needed a cane for support to prevent falls.  She 
was indicated to have type II diabetes mellitus, adult onset, 
which required insulin and was complicated by albuminuria due 
to renal involvement and peripheral neuropathy due to long 
standing diabetes.

A magnetic resonance imaging (MRI) test performed in June 
1999 yielded an impression of post-operative changes status 
post patellectomy.  Soft tissue edema anterior to the 
quadriceps-patellar tendon region was noted.  There was a 
diminutive lateral meniscus, especially around the anterior 
horn.  A horizontal cleavage tear involving the anterior horn 
was not excluded.  Otherwise, there were no additional 
findings which were strongly suggestive of internal 
derangement.  

An August 1999 RO decision increased the right knee 
disability rating to 30 percent.

In March 2001, the veteran was given a VA diabetes 
examination.  She stated that she had not had any episodes of 
ketoacidosis or hypoglycemic reaction, but had low blood 
sugar once when she was hospitalized and was on liquids and 
was given an insulin shot.  She was on a diabetic diet, and 
currently weighed 165 pounds.  She indicated that her 
activities were restricted due to nausea and pain, especially 
in her legs and ankles.  She was previously diagnosed with 
mild nonproliferative diabetic retinopathy, and her records 
indicated a long history of uncontrolled diabetes.  She 
reported hypertension, an enlarged heart, prolapsed mitral 
valve, and suspected hardening of the arteries in her stomach 
and legs.  She reported neuropathy in her upper and lower 
extremities with numbness, tingling, and pain.  Her diabetes 
treatment was 70/30 insulin with 42 units in the morning and 
21 units in the evening, and Metformin twice a day.  She was 
being seen for diabetes at least every 3 months, and recently 
had been seen every 2 to 6 weeks.  She reported anal itching, 
loose stools, and weakness in her arms and legs.  She 
reported a history of pancreatitis for 5 years.  On physical 
examination, no bruits were heard in the neck and the heart 
had regular rate and rhythm without murmur.  Abdominal 
examination was normal.  There was no bilateral lower leg 
edema, and pedal pulses were +2.  A brace was noted to the 
lower left leg.  Sensation was intact, and the right foot was 
felt 10/10 times and the left foot was felt 7/10 times.  The 
examiner's diagnoses were type II diabetes mellitus on 
medication with poor control and proteinuria, hypertension on 
medication with moderate control, chronic pancreatitis on 
medication, and numerous other illnesses reported.  An eye 
examination yielded an impression of mild nonproliferative 
diabetic retinopathy in each eye, with a simple hyperopia 
with presbyopia being present.  In an addendum to the 
examination, the examiner stated that X-rays showed a mildly 
enlarged heart, and opined that the veteran's diabetic 
condition was severe in nature with complications of 
retinopathy, neuropathy, and nephropathy.

In April 2001, the veteran was given a private neurological 
evaluation.  She reported pain in both lower extremities, as 
well as paresthesias and dysesthesias of the upper and lower 
extremities.  This was described as a tender type of 
sensation which was associated with weakness, dropping 
objects, difficulty walking, and cramping and jerking of the 
upper and lower extremities.  She also complained of 
confusion and disorientation.  She claimed to have had a loss 
of balance and difficulty with ambulation.  She also 
indicated a history of seizures.  Physical and neurological 
examinations showed decreased sensation to light touch and 
pinprick, but were otherwise completely normal.  The 
examiner's impressions were diabetes mellitus with severe 
diabetes mellitus polyneuropathy, history of complex partial 
seizures with possible secondary generalization, and multiple 
medical problems.

Ongoing VA outpatient treatment records show the veteran with 
complaints of leg pain in July 2001.  In August 2001, she was 
indicated to be taking 50 units of insulin in the morning and 
26 units in the evening.  A March 2002 eye examination 
resulted in an impression of moderate nonproliferative 
diabetic retinopathy with right eye cotton spot macular 
edema, and she also had complaints of back and leg pain in 
March 2002.  In June 2002 she reported pain in her feet, 
legs, and hands, as well as chest pains, nausea upon eating, 
and abdominal pains.  

As noted above, the RO has rated diabetes mellitus as 40 
percent disabling.  However, it has also assigned compensable 
ratings for some of the complications of diabetes.  This 
includes diabetic polyneuropathy of the right upper extremity 
(rated 10 percent), left upper extremity (10 percent), right 
lower extremity (10 percent), and left lower extremity (10 
percent).  Service connection and a 10 percent rating are in 
effect for hypertension (which the RO found to be secondary 
to diabetes).  Other service-connected disorders include the 
right knee disability (rated 30 percent), a psychiatric 
condition (10 percent), and hearing loss (0 percent).

II.  Analysis

The file shows that through correspondence, the rating 
decision, the statement of the case, and the supplemental 
statements of the case, the veteran has been notified of the 
evidence necessary to substantiate her claims for higher 
ratings.  Relevant medical records have been obtained and VA 
examinations have been provided.  The Board finds that the 
notice and duty to assist provisions of the law have been 
satisfied.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. 
§ 3.159.  

When rating the veteran's service-connected disability, the 
entire medical history must be considered.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  However, the present 
level of disability is of primary concern in a claim for an 
increased rating; the more recent evidence is generally the 
most relevant in such a claim.  Francisco v. Brown, 7 Vet. 
App. 55 (1994). 

Disability evaluations are determined by the application of a 
schedule of ratings which are based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A § 1155; 38 C.F.R. Part 4.

1.	Diabetes mellitus

The rating schedule criteria for diabetes changed during the 
pendency of the appeal.  The old criteria, in effect prior to 
June 6, 1996, provided that diabetes is rated as 40 percent 
disabling when moderately severe, requiring large insulin 
dosage, restricted diet, and careful regulation of 
activities, i.e., avoidance of strenuous occupational or 
recreational activities.  A 60 percent rating is assigned for 
diabetes which is severe, with episodes of ketoacidosis or 
hypoglycemic reactions, but with considerable loss of weight 
and strength and with mild complications, such as pruritus 
ani, mild vascular deficiencies, or beginning diabetic ocular 
disturbances.  A 100 percent rating is warranted where 
diabetes mellitus is pronounced and uncontrolled, as 
manifested by repeated episodes of ketoacidosis or 
hypoglycemic reactions, with restricted diet and regulation 
of activities and progressive loss of weight and strength, or 
severe complications.  [A note to this diagnostic code 
provides that definitely established complications such as 
amputations, impairment of central visual acuity, peripheral 
neuropathy with definite sensory or motor impairment, or 
definitely established arteriosclerotic focalizations will be 
separately rated under the applicable diagnostic codes.]  38 
C.F.R. § 4.119, Diagnostic Code 7913 (1995).

The new criteria for evaluating diabetes, in effect on and 
after June 6, 1996, provide that diabetes is rated as 40 
percent disabling when requiring insulin, restricted diet, 
and regulation of activities.  A 60 percent evaluation is 
assigned when requiring insulin, restricted diet, and 
regulation of activities with episodes of ketoacidosis or 
hypoglycemic reactions requiring one or two hospitalizations 
per year or twice a month visits to a diabetic care provider, 
plus complications that would not be compensable if 
separately evaluated.  A 100 percent rating is warranted 
where diabetes requires more than one daily injection of 
insulin, a restricted diet and regulation of activities 
(avoidance of strenuous occupational and recreational 
activities), with episodes of ketoacidosis or hypoglycemic 
reactions which require at least three hospitalizations per 
year or weekly visits to a diabetic care provider, plus 
either progressive loss of weight or strength or 
complications that would be compensable if separately 
evaluated.  [A note to this diagnostic code provides that 
compensable complications of diabetes are to be evaluated 
separately unless they are part of the criteria used to 
support a 100 percent evaluation.  Noncompensable 
complications are considered part of the diabetic process 
under Diagnostic Code 7913.]  38 C.F.R. § 4.119, Diagnostic 
Code 7913 (2002).  

Here, either the old or new rating criteria may apply, 
whichever are most favorable to the veteran, although the new 
rating criteria are only applicable since their effective 
date.  Karnas v. Derwinski, 1 Vet.App. 308 (1990); VAOPGCPREC 
3-2000.
  
Reviewing the medical evidence of record, the Board finds 
that the old rating criteria are most favorable to the 
veteran.  The diabetes disability picture over the appeal 
period most closely approximates the criteria required for a 
60 percent rating under the old rating criteria, even if not 
each and every one of the listed criteria for such rating are 
shown.  See 38 C.F.R. §§ 4.7, 4.21.  The medical evidence 
indicates the veteran's diabetes requires substantial daily 
insulin, a regulated diet, and restricted activities.  She 
has reported increased visits to her diabetic care provider.  
Her diabetes has at times been reported to be poorly 
controlled, and her insulin intake has increased.  There are 
some mild diabetic complications such as pruritis ani and 
diabetic retinopathy.  Some other diabetic complications, 
such as polyneuropathy of the extremities, are separately 
assigned compensable ratings.  

After a review of all the evidence, and with application of 
the benefit-of-the-doubt rule (38 U.S.C.A. § 5107(b), the 
Board finds that the veteran's diabetes mellitus, even apart 
from separately rated compensable complications, is severe in 
degree.  Such supports an increased rating to 60 percent for 
diabetes under the old rating criteria.  A greater level of 
impairment, as would warrant an even higher rating of 100 
percent for diabetes under either the old or new rating 
criteria, has not been shown.

2.	Right knee disability

Impairment of a knee involving recurrent subluxation or 
lateral instability is rated 10 percent when slight, 20 
percent when moderate, and 30 percent when severe.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5257.

Medical evidence shows that the veteran has an unsteady and 
limping gait due to right knee weakness, and that her right 
knee is unstable due to internal derangement.  She is 
restricted in her walking and standing, and uses a cane to 
prevent falls.  She was found to have normal flexion and 
extension without pain at her most recent VA examination, and 
X-rays revealed no evidence of significant degenerative 
change.  

The veteran is currently rated 30 percent for her right knee 
disability, which is the maximum rating available for 
recurrent subluxation or lateral instability of a knee; such 
30 percent rating is assigned when the problem is severe.  
38 C.F.R. § 4.71a, Diagnostic Code 5257.  

Upon consideration of other potentially applicable diagnostic 
codes, the Board finds that a higher rating under these codes 
is not warranted.  Ratings higher than 30 percent are 
available where it is shown that there is ankylosis of the 
knee in flexion between 10 and 20 degrees, limitation of 
extension of the leg to 30 degrees, or nonunion of the tibia 
and fibula.  38 C.F.R. § 4.71a, Diagnostic Codes 5256-5263.  
There is no evidence that pain limits right knee motion to 
the degree required for a higher rating.  38 C.F.R. §§ 4.40, 
4.45; DeLuca v Brown, 8 Vet. App. 202 (1995).  Moreover, the 
medical evidence does not show that the veteran has any of 
the other problems of these diagnostic codes, and thus there 
is no basis for a higher rating under any of these codes. 

Precedent opinions from the VA General Counsel permit 
separate knee disability ratings for arthritis with 
limitation of motion (Codes 5003 and 5010), and for 
instability (Code 5257).  See VAOPGCPREC 23-97 and 9-98.  
While the veteran has been shown to have right knee 
instability, arthritis is not shown by X-ray, and in fact 
limitation of motion also is not shown.  Thus dual ratings 
for right knee instability and for arthritis with limitation 
of motion are not warranted.  See VAOPGCPREC 9-98 and 23-97.  

The Board concludes that the preponderance of the evidence is 
against the claim for an increase in a 30 percent rating for 
the veteran's right knee disability.  Thus, the benefit-of-
the-doubt rule does not apply, and the claim must be denied.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

An increased rating, to 60 percent, for diabetes mellitus is 
granted.

An increased rating for a right knee disability is denied.



	                        
____________________________________________
	L. W. TOBIN
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

